ICJ_126_ArmedActivitiesApp2002_COD_RWA_2002-07-10_ORD_01_NA_01_EN.txt. 252

DECLARATION OF JUDGE KOROMA

1. I have voted in favour of the Order because, in my view, it has
attempted to address some of the concerns at the heart of the request.

2. In its request for the indication of provisional measures and during
the public hearings, the Congo invoked various legal instruments, includ-
ing inter alia the United Nations Charter, the Charter of the Organiza-
tion of African Unity, the International Bill of Human Rights, the Geno-
cide Convention (1948), the Fourth Geneva Convention relative to the
Protection of Civilian Persons in Time of War of 12 August 1949 and the
first Protocol additional to the Conventions, of 8 June 1977, relating to
the Protection of Victims of International Armed Conflicts, and the Con-
vention on the Elimination of All Forms of Discrimination against
Women of 18 December 1979, and alleged: the occupation of a “signifi-
cant part of the eastern [territory]” involving “large-scale massacres”,
“rape and sexual assault of women”, “murders and abductions of politi-
cal figures and human rights activists”, “arrests, arbitrary detentions,
inhuman and degrading treatment”, systematic looting of public and pri-
vate institutions and theft of property of the civilian population; geno-
cide against more than 3,500,000 Congolese, including the victims of
recent massacres in the city of Kisangani; and the violation of the sacred
right to life provided for in the Universal Declaration of Human Rights.

3. In support of its request, the Congo noted the

“continuing grave, flagrant, large-scale acts of torture, cruel,
inhuman or degrading punishment or treatment, genocide, massacre,
war crimes and crimes against humanity, discrimination, violation
of the rights of women and children .. .”.

4. The Congo further justifies its request for interim measures of pro-
tection on the ground that,

“fijn addition to the numerous heinous crimes perpetrated by
Rwanda as set out in the Application instituting proceedings .. .
[that] the massacres (begun in August 1998) have continued since
January 2002 up to the present time, despite numerous resolutions of
the Security Council of the United Nations and of its Commission
on Human Rights”.

5. It was also the Congo’s contention that “to fail to make an imme-
diate order for the measures sought would have humanitarian conse-
quences which could never be made good again . . . in the short term or
in the long term”.

37
253 ARMED ACTIVITIES (DECL. KOROMA)

6. During the hearings, the Congo further observed that “the state of
war and ... occupation by foreign troops can hardly promote respect for
women’s rights” and it referred in this connection to the terrible suffering
endured by women and children as a result of the presence of Rwandan
troops, to “rapes and various acts of oppression”, to “mutilations”, and
to “other forms of violence, including the burial of women alive”, in vio-
lation of the Convention on the Elimination of All Forms of Discrimina-
tion against Women, citing resolution 2002/14, adopted on 19 April 2002,
pursuant to which the United Nations Commission on Human Rights
deplored “the widespread use of sexual violence against women and chil-
dren, including as a means of warfare”.

7. It is against the background of the aforesaid allegations that the
Congo requested the Court to adjudge and declare that Rwanda must
put an end to the acts constituting grave, flagrant and massive violations
to the detriment of the Congolese people.

8. Rwanda, for its part, contended that the Court was being called
upon by the Congo “to give what would amount to a final judgment on
the merits under the guise of provisional measures”, to “impose provi-
sional measures directed to States which are not parties to [the] proceed-
ings, and to international organizations which cannot be party” to them,
and “to usurp the authority of other institutions by creating its own
international peacekeeping force”; it further stated that such measures
“manifestly fall outside any jurisdiction which the Court might possess in
any case between two States”.

9. Referring to the criteria that govern the indication of provisional
measures, Rwanda asserted that

“the extent of the jurisdiction which can be founded upon the pro-
visions invoked by an applicant will determine which of the rights
that the applicant asserts (if any) can be the subject of a decision by
the Court and therefore which rights are capable of being protected
by means of provisional measures”.

In this connection it contended that “fnlone of the jurisdictional
provisions . . . relied [upon] come anywhere near affording even a prima
facie basis for the jurisdiction of the Court as between the Congo and
Rwanda” and that in any event “those instruments which might — in
other circumstances — offer some element of jurisdiction do not afford a
basis for jurisdiction in respect of the rights which the Congo seeks to
assert”.

10. It is apparent from the information submitted to the Court that
real, serious threats do exist to the population of the region concerned,
including the threat to life.

11. According to Article 41 of its Statute, the Court is empowered to
indicate protective measures: “if it considers that circumstances so
require .. . which ought to be taken to preserve the respective rights of
either party”. The Court has set out certain criteria to be satisfied before

38
254 ARMED ACTIVITIES (DECL. KOROMA)

granting such a request. Among these are that there must be prima facie
or potential jurisdiction, urgency, and the risk of irreparable harm if an
order is not granted. But these criteria, in my view, have to be considered
in the context of Article 41, which authorizes the Court to “indicate”, if
it considers that the circumstances so require, any provisional measure
which ought to be taken to preserve the respective rights of either party,
and of the Court’s role in maintaining international peace and security,
including human security and the right to life.

12. Although the Court has been unable to grant the request for want
of prima facie jurisdiction, it has, in paragraphs 54, 55, 56 and 93 of the
Order, rightly and judiciously, in my view, expressed its deep concern
over the deplorable human tragedy, loss of life and enormous suffering in
the east of the Democratic Republic of the Congo resulting from the
fighting there. The Court has also rightly emphasized that all parties to
the proceedings before it must act in conformity with their obligations
pursuant to the United Nations Charter and the rules of international
law, including humanitarian law and further emphasized the obligation
borne by the Congo and Rwanda to respect the provisions of the Geneva
Conventions of 12 August 1949 and of the first Protocol additional to
those Conventions, of 8 June 1977, relating to the protection of victims of
international armed conflicts, to which instruments both of them are
parties.

13. It was also appropriate for the Court to emphasize in the context
of this case, as it has done in paragraph 93 of the Order, that whether or
not States accept the jurisdiction of the Court, they remain, in any event,
responsible for acts attributable to them that violate international law
and that they are required to fulfil their obligations under the United
Nations Charter and in respect of the relevant Security Council resolu-
tions, which have demanded that “all parties to the conflict” put an end
to violations of human rights and international humanitarian law,
reminded “all parties of their obligations with respect to the security of
civilian populations under the Fourth Geneva Convention relative to the
Protection of Civilian Persons in Time of War of 12 August 1949”, and
added that “all forces present on the territory of the Democratic
Republic of the Congo are responsible for preventing violations of inter-
national humanitarian law in the territory under their control”.

14. Finally, the Court has stressed the necessity for the Parties to these
proceedings to use their influence to prevent the repeated grave violations
of human rights and international humanitarian law which have been
observed even recently.

15. According to the jurisprudence of the Court, a provisional
measure may take the form of an exhortation to “ensure that no step

39
255 ARMED ACTIVITIES (DECL. KOROMA)

of any kind is taken capable of prejudicing the rights claimed . . . or
of aggravating or extending the dispute submitted to the Court”
(Electricity Company of Sofia and Bulgaria, Order of 5 December 1939,
P.C.LJ., Series AIB, No. 79, p. 199); or it may be granted where it has
been shown that there is a risk of irreparable harm or injury which is
not illusory or insignificant; or it may consist of a protective measure
ordered by the Court encouraging the parties to reach an agreement
to preserve the status quo until the merits of the claim are finally
adjudged, or it may urge the parties to a dispute not to resort to force
and to settle their dispute peacefully on the basis of the law.

16. In my view, if ever a dispute warranted the indication of interim
measures of protection, this is it. But while it was not possible for the
Court to grant the request owing to certain missing elements, the Court
has, in accordance with its obiter dicta in the cited paragraphs, never-
theless discharged its responsibilities in maintaining international peace
and security and preventing the aggravation of the dispute. The position
taken by the Court can only be viewed as constructive, without however
prejudging the merits of the case. It is a judicial position and it is in the
interest of all concerned to hearken to the call of the Court.

(Signed) Abdul G. Koroma.

40
